BY THE COURT.
The said paper upon its face purports to dispose of all his estate, real and personal, as his last will and testament. It is proved to have been written by said Mclntire, and was found with another paper of his after his death, where it had doubtless been placed by said Mclntire, without date, and not signed. Dr. Young, his intimate friend, and physician in his last illness, proved that Mclntire said to him that he had made his will.
A will to convey lands must be perfect, executed with all the forms and solemnities required by law, and no defect in its execution can be aided or supplied by parol proof. It is equally true that the same strictness is not required in a will of personal property; but to constitute even a good will of personal property the paper must be either complete on its face, or it must appear if incomplete or defective, that it was intended by the testator that it should operate as his will in its unfinished or imperfect state, or that he was prevented from completing the contemplated formalities by being overtaken by sickness or death, or some other casualty. Plater v. Groome, 3 Md. 143; Tilghman v. Stewart, 4 Har. & J. 173; Barnes v. Syester [14 Md. 507], decided in the June term of 1859, being the will of Virginia W. Mason, propounded for probate, and refused both as to realty and personalty. See the opinion of Lord Loughborough in Mathews v. Warner, 4 Ves. 209.
Alexander Mclntire, deceased, was an intelligent man; he understood perfectly well the formalities necessary to make his will effective as to his estate, and it cannot be presumed that he intended this unfinished paper to operate as his will. This paper, therefore, cannot be admitted to' probate, and the motion is overruled.